Case 1:17-cv-02374-RRM-ST Document 81-2 Filed 06/21/19 Page 1 of 8 PagelD #: 716
Docket No. 17¢v2374

EXHIBIT B
Case 1:17-cv-02374-RRM-ST Document 81-2 Filed 06/21/19 Page 2 of 8 PagelD #: 717

Dobbs, Justin 4/26/2019
For Educational Use Only

New York Auto. Ins. Plan, Not Reported in F.Supp.2d (1998)

RICO Bus.Disp.Guide 9647

KeyCite Yellow Flag - Negative Treatment
Distinguished by United States Fire Ins. Co. v. United Limousine
Service, Inc., S.D.N.Y., February 6, 2004

1998 WL 695869
United States District Court, S.D. New York.

NEW YORK AUTOMOBILE INSURANCE
PLAN, Allstate Insurance Co., State
Farm Insurance Companies, Plaintiffs,
Vv.

ALL PURPOSE AGENCY & BROKERAGE, INC.,
Anna Kitsis, A R Ways Constructing Corp.,
Vekaterina Bass, Adt Custom Mirror & Furniture,
American Standards Cabinets, Inc., Semyon
Mednik, Efim Milrud, Isaak Kipnis, Defendants.

No. 97 Civ. 3164(KTD).

|
Oct. 6, 1998.

Attorneys and Law Firms

Arthur J. Ciampi, Morrison Cohen Singer & Weinstein
LLP, New York, New York, for Plaintiffs.

Charles G. Fiore, Lewis & Fiore, New York, New York,
for Defendants.

MEMORANDUM & ORDER
DUFFY, J.

*1 This case arises from a scheme orchestrated by
defendants All Purpose Agency and Brokerage, Inc. (“All
Purpose”) and Anna Kitsis (“Kitsis”) to fraudulently
obtain reduced automobile insurance premium rates.
The plaintiffs have moved for summary judgment and
injunctive relief. For the following reasons, their motion
is granted in part and denied in part.

Factual Background

Dramatis Personae

The New York Automobile Insurance Plan (the “Plan”)
is an unincorporated entity formed pursuant to § 5301 et
seq. of the Insurance Law of the State of New York. New
York residents who are eligible for but unable to obtain
automobile insurance may submit an application to the
Plan. The Plan then assigns applicants to automobile
insurers licensed to do business in the State of New York
who, in turn, are required to accept assignments from the
Plan.

Plaintiffs Allstate Insurance Company (“Allstate”) and
State Farm Mutual Automobile Insurance Companies
(“State Farm”) are each Illinois corporations duly licensed
to sell automobile insurance in the State of New York.
Both are required to and do accept assignments from the
Plan.

To obtain insurance through the Plan, applicants must
submit an application through a Certified Plan Producer
(“Producer”). A Producer is an insurance broker certified
by the Plan to submit applications. The application is
executed by both the applicant and the Producer and
thereafter submitted by the Producer to the Plan for
assignment to an authorized insurer.

The Plan provides that the Producer and applicant must
both certify as truthful all information included in the
application—including information concerning where the
applicant's vehicle is to be “garaged” or used. The Plan
also directs the Producer to properly write and compute
the premium rate of a policy. The Plan does not verify
the information on the application nor the Producer's
computations.

The premium rates are set by the Insurance Department
of New York State which divides the State into designated
territories and establishes premium rates for coverage of
particular types of vehicles in each designated territory
in the State. The premium rate is set separately for
each territory where the vehicle is garaged, with higher
premium rates for vehicles garaged in New York City than
for those garaged in other regions of the state.

Defendant All Purpose was an insurance broker located
Brooklyn, New York which was certified as a Producer.
Defendant Anna Kitsis was the sole shareholder and only
full time employee of All Purpose. The remainder of the

 
Case 1:17-cv-02374-RRM-ST Document 81-2 Filed 06/21/19 Page 3 of 8 PagelD #: 718

Dobbs, Justin 4/26/2019
For Educational Use Only

New York Auto. Ins. Plan, Not Reported in F.Supp.2d (1998)

RICO Bus.Disp.Guide 9611
defendants are individuals who applied for auto insurance
from the Plan through All Purpose (the “Insured—

Defendants”).

The Complaint

On May 1, 1997, the Plaintiffs filed the Complaint in this
action. The Complaint describes a scheme orchestrated
by defendants Kitsis and All Purpose (collectively
“Producer—Defendants”) whereby Plan applications were
submitted by the Producer—Defendants on behalf of
the Insured—Defendants and many others (collectively
“Insureds”) that contained false information to obtain
insurance at rock-bottom premiums.

*2 This scheme was apparently uncovered as a result
of an investigation conducted by plaintiff State Farm.
The investigation revealed that, from 1995 to 1997, the
Producer—Defendants submitted applications on behalf of
the Insureds that: (i) falsely stated the place of garaging
and operation of the Insureds' vehicles to be territories
outside of New York City; and (ii) utilized forged and
altered drivers' licenses in support of the applications.

Foth Affidavit

On June 12, 1998, the plaintiffs moved for summary
judgment. In support of their motion, plaintiffs submitted
an affidavit from Donald Foth, Superintendent of
plaintiff State Farm. In the affidavit, Foth outlines the
discoveries uncovered during State Farm's investigation
into the activities of the Producer—Defendants.

Foth states that All Purpose and Kitsis submitted 127
applications to the Plan that falsely listed the garaging
location for the Insured's vehicle. For all those vehicles,
one of three locations was used:

* 80 vehicles listed on applications as garaged at 12
Thatcher Drive, Altamont, New York;

* 28 vehicles listed on applications as garaged at 1
Columbia Place, Albany, New York;

* 19 vehicles listed on applications as garaged at 1737
Union Street, Schenectady, New York.

According to Foth, the investigation revealed that the
vehicles at issue were not actually garaged at the locations
above, but rather, were garaged and operated in New
York City. To that end, Foth details the evidence gathered
over the course of State Farms' investigation. Foth also
provides records from State Farms’ files supporting his
claims.

The Mednik Affidavit

Also in support of their summary judgment motion, the
plaintiffs submitted an affidavit from one of the Insured—
Defendants—Semyon Mednik—that describes in detail
his dealings with the Producer—Defendants.

In his affidavit, Mednik states that he first learned of
All Purpose in August 1994 after he received a telephone
solicitation at his home in his native language—Russian—
offering “cheaper insurance”. One year after receiving the
solicitation, he called the number given in the solicitation
and spoke with Anna Kitsis. Mednik then visited All
Purpose's office in Brooklyn where Kitsis informed him
that, in order to obtain cheaper insurance, Mednik would
have to use a different address than his actual address in
Brooklyn.

At Kitsis' direction, Mednik applied for a new drivers'
license using 12 Thatcher Drive, Altamont, New York,
as his address. Kitsis told Mednik that she would use
that address on his Plan application. Kitsis also informed
Mednik that, in order to have mail addressed to him at
the 12 Thatcher Drive location forwarded to his actual
address in Brooklyn, Mednik would have to pay fifty
dollars. Mednik gave Kitsis a check for fifty dollars made
payable to a company called “Altech”.

Subsequently, Mednik received his drivers license at his
home in Brooklyn. The license arrived in an envelope
addressed to Mednik at his Brooklyn address with an
Altamont, New York post mark. Inside the envelope
with the Altamont post mark was a sealed envelope
from the Department of Motor Vehicles addressed to the
12 Thatcher Drive location that actually contained the
license.

*3 Kitsis then submitted Mednik's application to the
Plan using the 12 Thatcher Drive address. As a result,

 
Case 1:17-cv-02374-RRM-ST Document 81-2 Filed 06/21/19 Page 4 of 8 PagelD #: 719

Dobbs, Justin 4/26/2019
For Educational Use Only

New York Auto. Ins. Plan, Not AepOrEe in F. Supp. 2a (1998)

RICO Bus. Disp.Guide 9611

Mednik received insurance from plaintiff State Farm.
The insurance documents that Mednik received from
State Farm indicated that his address was 12 Thatcher
Drive, Altamont, New York. Like the drivers license,
the material that Mednik received from State Farm was
received unopened in an envelope with an Altamont, New
York postmark.

The Kitsis Deposition

In connection with this lawsuit, the plaintiffs deposed
defendant Anna Kitsis on October 30, 1997. At
that deposition, Kitsis asserted her Fifth-Amendment
privilege against self-incrimination approximately fifty
times—as to virtually every question relating to her
activities with All Purpose and submission of applications
to the Plan.
For example, Kitsis refused to answer questions
concerning the submission of applications to the Plan. She
invoked the privilege when asked whether she instructed
applicants to change their addresses on their drivers’
license or their Plan applications. She also invoked the
privilege when asked whether she knew the Insured—
Defendants and other individuals who allegedly submitted
fraudulent applications through All Purpose—including
Semyon Mednik. She also refused to testify concerning the
three garaging locations.

Causes of Action
Based on the scheme orchestrated by the Producer—
Defendants, the plaintiffs claim violations of:

* Racketeering Influenced and Corrupt Organizations
Act (“RICO”), 18 U.S.C. § 1962(c) and (d), and
1964(c) (Claims 1-3);

* New York General Business Law §§ 349 er seq.
(Claim 8);

* Fraud (Claims 5 & 7);

¢ Conversion (Claim 6).

Plaintiffs also seek a permanent injunction to enjoin
defendants from “continuing to violate Plan rules and the
statutes of the State of New York” (Claim 4).

Discussion!
Summary judgment is appropriate when, viewing the
evidence in a light most favorable to the non-movant,
“there is no genuine dispute as to any material fact and
the moving party is entitled to judgment as a matter of
law.” Fed.R.Civ.P. 56(c). “If, as to the issue on which
summary judgment is sought, there is any evidence in
the record from any source from which a reasonable
inference could be drawn in favor of the nonmoving

party, summary judgment is improper.” Chambers y.
TRM Copy Centers Corp., 43 F.3d 29, 37 (2d Cir.1994);

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50,
106 S.Ct. 2505, 91 L.Ed.2d 202 (1986) (court to inquire
whether there is evidence favoring the nonmoving party
sufficient for a jury to return a verdict for the party).

On a motion for summary judgment, the moving party
must initially satisfy a burden of demonstrating “that
there is an absence of evidence to support the nonmoving

party's case.” _ Celotex Corp. v. Catrett, 477 U.S. 317,
325, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). Once the
moving party has met its burden, the nonmoving party
must then “set forth specific facts showing that there is
a genuine issue for trial” in order to survive the motion.

Fed.R.Civ.P. 56(e); Williams v. Smith, 781 F.2d 319,
323 (2d Cir. 1986).

*4 While the Court must construe all evidence and
inferences in favor of the nonmoving party, to sustain
its burden, the nonmoving party “must do more than
simply show that there is some metaphysical doubt as to

the material facts.” Matsushita Elec. Indus. Co., Ltd.
v. Zenith Radio Corp., 475 U.S. 574, 586-87, 106 S.Ct.
1348, 89 L.Ed.2d 538 (1986). Mere conclusory allegations

or denials will not suffice. Willianis, 781 F.2d at 323.

 
Case 1:17-cv-02374-RRM-ST Document 81-2 Filed 06/21/19 Page 5 of 8 PagelD #: 720

Dobbs, Justin 4/26/2019
For Educational Use Only

New York Auto. Ins. Plan, eit Reported ie in F. FGUpp ad oid

RICO Bus. Disp.Guide 9647
Here, the Plaintiffs have clearly met their burden, and

the Producer-Defendants have failed to meet theirs’. The
Producer—Defendants rely solely on the four disputed
issues of fact listed in their Local Rule 56.1 statement.
They have, however, supplied no evidence to support their
claims that disputed issues of fact exist concerning (1)
who submitted the Fund applications at issue, and (2)
whether the Producer—Defendants had knowledge that the
information contained in the applications was false and
where the insured vehicles were actually used. (Producer—

Defendants’ Rule 56.1 Stmt at J 1-2).2

Also undermining the Producer—Defendants' claims is the
fact that Kitsis invoked her Fifth Amendment privilege
and refused to answer questions concerning precisely the
issues that she alleges are in dispute. Such an invocation
of the Fifth Amendment privilege does not free the
Producer—Defendants from adducing proof in support of
their burden and will not prevent an adverse finding or

even summary judgment. See United States v. Certain
Real Property, 55 F.3d 78, 83 (2d Cir.1995) (citations
omitted). Moreover, it is well settled that a court may
draw adverse inferences against a party to a civil action
when that party refuses to testify in the face of probative

evidence. See Baxter v. Palmigiano, 425 U.S. 308, 318,
96 S.Ct. 1551, 47 L.Ed.2d 810 (1976).

Thus, because the Producer—Defendants have supplied no
evidence to support their claims of a factual dispute, I
must find that there are no disputed issues of fact. Because
the undisputed facts do not support all of the plaintiffs'
causes of action, however, I turn to the legal merits
of the plaintiffs’ claims—addressing only the Producer—
Defendant's liability and saving the issue of damages for
further proceedings.

I. RICO Claims

In considering RICO claims, courts must attempt
to achieve results “consistent with Congress's goal
of protecting legitimate business from infiltration by

organized crime.” United States v. Porcelli, 865 F.2d
1352, 1362 (2d Cir.), cert. denied, 493 U.S. 810, 110
S.Ct. 53, 107 L.Ed.2d 22 (1989). To that end, courts
must ensure that RICO's severe penalties are limited to

 

enterprises consisting of more than simple conspiracies to

perpetrate acts of racketeering. See Schmidt v.. ag Bank,—

F. Supp.2d—, No. 98 Civ. 2901, 1998 WL 461295 at “2
(S.D.N.Y. August 6, 1998) (internal quotation marks and
citations omitted). Thus, courts must be weary of the
putative RICO case that is really “nothing more than an
ordinary fraud case clothed in the Emperor's trendy garb.”

Id. (citing Inre Integrated Resources Real Estate, 850
F.Supp. 1105, 1148 (S.D.N.Y.1994)).

*S Here, an examination of the alleged racketeering
enterprise reveals that the plaintiffs' RICO claims are
nothing more than an attempt to extract treble damages
from an ordinary fraud case. As described in the
complaint, plaintiffs claim that the enterprise included:

all persons or entities who were
associated in fact with Producer—
Defendants All Purpose and
Kitsis including but not limited
to the Insured—Defendants for
the purpose of using the facilities
of the Plan and its assignment
mechanism to fraudulently obtain
insurance coverage ...

(Complaint at { 42). Such an association-in-fact does not
constitute a racketeering enterprise.

In essence, plaintiffs allege that fraudulent insurance
applications were submitted to the Plan through one
insurance broker—the Producer—Defendants—but on
behalf of numerous unrelated Insureds. This is a classic
“hub and spoke” conspiracy, in which the Producer—
Defendants were the “hub” and the various Insureds
(including the Insured—Defendants) were the “spokes”.
Such a scheme is not one true common law conspiracy nor

is it a RICO enterprise. 3 See First Nationwide Bank
v. Gelt Funding, Inc., 820 F.Supp. 89, 98 (S.D.N.Y.1993),

aff'd, 27 F.3d 763 (2d Cir.1994), cert. denied, 513 U'S.
1079, 115 S.Ct. 728, 130 L.Ed.2d 632 (1995) (quoting

 
Case 1:17-cv-02374-RRM-ST Document 81-2 Filed 06/21/19 Page 6 of 8 PagelD #: 721

Dobbs, Justin 4/26/2019
For Educational Use Only

New York Auto. Ins. Plan, Not Reported in F.Supp.2d (1998)

RICO Bus.Disp.Guide 9671
Kotteakos v. United States, 328 U.S. 750, 769, 66 S.Ct.
1239, 90 L.Ed. 1557 (1946)).

A RICO enterprise is statutorily defined as “any
individual partnership, corporation, association, or other
legal entity, and any union or group of individuals

associated in fact although not a legal entity.” Mig
U.S.C. § 1961(4). In interpreting this statute, the Supreme
Court has defined a RICO enterprise as a “group of
persons associated together for a common purpose of
engaging in a common course of conduct ... [It is]
proved by evidence of an ongoing organization, formal
or informal, and by evidence that the various associates

function as a continuing unit.” United States y.
Turkette, 452 U.S. 576, 583, 101 S.Ct. 2524, 69 L.Ed.2d
246 (1981).

Courts in the Second Circuit must look to the “hierarchy,
organization, and activities of an association-in-fact to
determine whether its members function as a unit.”

United States v. Coonan, 938 F.2d 1553, 1560-61 (2d
Cir.1991), cert. denied, 503 U.S. 941, 112 S.Ct. 1486, 117
L.Ed.2d 628 (1992). For an association of individuals
to constitute an enterprise, the individuals must “share
a common purpose to engage in a particular fraudulent
course of conduct and work together to achieve such

purposes.” See

(quoting Moll v. U.S. Life Title Ins. Co., 654 F.Supp.
1012, 1031 (S.D.N.Y.1987)).

First Nationwide, 820 F.Supp. at 98

In First Nationwide Bank v. Gelt Funding, Inc., the court
was faced with facts virtually identical to those at bar
—the “enterprise” consisted of a scheme of fraudulently
obtained loans involving one mortgage broker and several

different borrowers seeking unrelated loans. First
Nationwide, 820 F.Supp. at 97. The court found that
such a classic “hub and spoke” arrangement could not

constitute a RICO enterprise. Id. at 97-98.

*6 Likewise, the scheme orchestrated by the Producer—
Defendants cannot constitute a RICO enterprise. Clearly,
the Insureds did not join together as a group to perpetrate

the frauds against the Plaintiffs. See Moll, 654 F.Supp.

at 1031. Rather, it appears that the Insureds each
committed similar but independent frauds with the aid of
the Producer—Defendants, and that each Insured acted on
a particular occasion to benefit himself or herself and not
to benefit any other insured. Such a series of discontinuous
independent frauds is not an “enterprise”. Each is a

single two-party conspiracy. See First Nationwide, 820
F.Supp. at 98. See also Cullen v. Paine Webber Group, 689
F.Supp. 269, 273 (S.D.N.Y.1988).

Even if the association-in-fact enterprise were distilled to
include only the Producer-Defendants—All Purpose and
its sole shareholder and full-time employee, Kitsis—there
would still be no RICO enterprise. Such an association-
in-fact enterprise would violate the rule that the RICO
“enterprise” and the RICO “person” must be distinct. See

Riverwoods Chappaqua Corp. y. Marine Midland Bank,
30 F.3d 339, 344 (2d Cir.1994); Sulka v. Estate of Herink,
No. 94 CV 4999, 1996 WL 612462 (E.D.N.Y. Aug.13,
1996).

Accordingly, because plaintiffs’ RICO claims are
insufficient as a matter of law, their motion for Summary
Judgment is denied as to those claims.

II. New York General Business Law

Plaintiffs also allege violations of | New York General
Business Law §§ 349 et seq. (the “Statute”). Like the RICO
claims, these claims are insufficient as a matter of law.

The Statute makes unlawful deceptive acts or practices
in conducting a business or furnishing a service. Any
person who has been injured by reason of a violation
of the section may bring an action to recover actual
damages and the court may, if it finds defendant acted
willfully or knowingly violated the section, triple the
damages to a maximum of $1,000 and award attorneys

fees to a successful plaintiff. See © New York University
v. Continental Ins. Co., 87 N.Y.2d 308, 639 N.Y.S.2d 283,
662 N.E.2d 763, 770 (N.Y.1995).

In order to trigger application of the Statute the
alleged misconduct must be directed at consumers—
including businesses acting in the role of consumers.
Case 1:17-cv-02374-RRM-ST Document 81-2 Filed 06/21/19 Page 7 of 8 PagelD #: 722

Dobbs, Justin 4/26/2019
For Educational Use Only

New York Auto. Ins. Plan, Not Reported in F. Supp. 2d (1998)
RICO Bus. Disp.Guide 9611

See Continental Ins., 639 N.Y.S.2d 283, 662 N.E.2d

at 770-71; | Oswego Laborers Local 214 Pension Fund
v. Marine Midland Bank, 85 N.Y.2d 20, 623 N.Y.S.2d
529, 647 N.E.2d 741, 744 (N.Y.1995); Richard A.
Givens, Supplemental Practice Commentaries, §§ 349-50
(McKinney Supp.1998).

Here, the misconduct was not directed at consumers—
but at the insurance companies who provide coverage to
consumers. In essence, the plaintiffs seek the protection
of a statute that was intended not to protect them but to
police them. Their assertion of claims under the Statute is
misplaced.

Accordingly, plaintiffs' motion for summary judgment is

denied as to their claims under New York General

Business Law §§ 349 er seq.

II. Fraud

*7 Unlike their RICO claims and claims under the
Statute, plaintiff's allegations of fraud are well founded.
Under New York law, the elements of fraud are a
representation of a material fact, falsity, scienter, reliance

and injury. Continental Ins., 639 N.Y.S.2d 283, 662
N.E.2d at 769. The record contains uncontroverted
evidence satisfying each of these elements.

The Producer—Defendants falsely represented a material
fact to the Plan—namely the location of garaging and
use of the Insureds' vehicles. The Producer—Defendants'
knowledge of the falsity of their representations—their
scienter—is amply demonstrated by the Mednik affidavit.

The Plan clearly relied on the Producer—Defendants'
misrepresentations in determining the amount of
premiums appropriate for each Insured. These
misrepresentations resulted in damage to the plaintiffs
because they were denied the true premiums for the
Insureds' vehicles and assumed risk disproportionate with
the premiums actually received.

As noted above, the Producer—Defendants have set forth
no defense. Accordingly, I find that plaintiff's motion for

summary judgment must be granted as to their fraud
claims.

IV. Conversion
Based upon a theory of conversion, plaintiffs' sixth claim
for relief against the Producer—Defendants alleges:

Producer—Defendants have
knowingly and intentionally
accepted, retained and failed to
remit to Plaintiffs all or partial
amounts of premium payments
collected or owing from insureds.

(Complaint at { 71). Plaintiffs' have provided no evidence
at all to support these claims.

No mention of the Producer—Defendants' failure to remit
such payments is made in the Mednik or Foth Affidavits.
No specific question regarding such payments was asked
at Kitsis' deposition. Accordingly, plaintiffs' motion for
summary judgment is denied as to their conversion claims.

V. Injunctive Relief
In their fourth claim, plaintiffs seek a permanent
injunction enjoining and restraining defendants from:

Submitting or causing to be
submitted, to the Plan and/or
assigned insurers: Applications and/
or requests for policy changes or
insurance coverage, in either written
or oral form; issuing Temporary
Identification Cards; issuing
any documents related to the
procurement of insurance through

or

the plan.

(Complaint at Demand for Judgment 5(a)).

 
Case 1:17-cv-02374-RRM-ST Document 81-2 Filed 06/21/19 Page 8 of 8 PagelD #: 723

Dobbs, Justin 4/26/2019
For Educational Use Only

New York Auto. Ins. Plan, Not Reported in F.Supp.2d (1998)

RICO Bus.Disp.Guide 9671
Despite plaintiffs’ claims, there is no need for such an
injunction. The Producer—Defendants' Plan certifications

granted as to liability on their fraud claim and denied as
to all other claims.

have been revoked, and thus, their ability to perform the

very activities which the plaintiffs seek to have enjoined
has been thwarted. Accordingly, plaintiffs' motion for

This case shall be referred to Magistrate Judge Ellis for an
inquest as to the plaintiffs’ damages on their fraud claim.

summary judgment is denied as to their request for

injunctive relief.

*8 SO ORDERED.

All Citations

Conclusion
Not Reported in F.Supp.2d, 1998 WL 695869, RICO

For the forgoing reasons, the plaintiffs’ motion for  Bus.Disp.Guide 9611
summary judgment against the Producer—Defendants is

Footnotes

1

| note that no Insured—Defendant has yet answered the Complaint. Moreover, with the exception of Semyon Mednik,
the plaintiffs do not specifically mention any of the Insured—Defendants in their motion papers or supporting affidavits.
Although records concerning some of the Insured—Defendants' insurance policies are attached to the Foth Affidavit,
plaintiffs do not discuss these materials or elaborate on them in any way.
As a result, it is unclear whether the plaintiffs are seeking Summary Judgment against the Insured—Defendants as well
as the Producer—Defendants. Whatever plaintiffs’ intentions may be, for purposes of this Memorandum and Order, |
will address solely plaintiffs' claims against the Producer—Defendants. Should the plaintiffs’ wish to proceed against
the Insured—Defendants, the proper method is by motion for a default—not by Summary Judgment.
Despite the Producer—Defendants' claims, there is no factual dispute concerning whether the Fund is a company because
Plaintiffs concede that the Fund is an unincorporated entity in | 5 of the complaint. See Producer—Defendants' Rule 56.1
Stmt at {| 4. Similarly without merit is any contention by the Producer—Defendants that the Plan is not a proper plaintiff
because it lacks capacity to bring this action. The Producer-Defendants provide no authority for this proposition and it
contradicts the host of cases brought by the Plan in this district and elsewhere.
Under Federal criminal statutory law this type of arrangement would constitute a number of criminal conspiracies with
each individual Insured being a co-conspirator with the Producer—Defendants.

 

End of Document © 2019 Thomson Reuters. No claim to original U.S. Government Works.

Vie

 

th POPP Ty
wa Eg yt stk Poy
